Tenth Anniversary of the Mine Ban Treaty (Ottawa Convention) (debate)
The next item is the Commission statement on the tenth anniversary of the Mine Ban Treaty (Ottawa Convention).
Member of the Commission. - Mr President, I would like to thank Parliament for the opportunity to discuss this very important issue and to comment briefly on the motion for a resolution on a mine-free world, which we received today.
Ten years after the approval of the Ottawa Convention we can celebrate considerable progress in the achievement of its objectives. One hundred and fifty-six states have ratified the Convention, and the use of anti-personnel landmines has been markedly reduced in recent years. Fewer mines are being produced and there is virtually no trade in this hazardous weapon.
Since the adoption of the Ottawa Convention in 1997, the European Community has been highly committed to its universalisation and to the achievement of its objectives. Mine action has been part of the European Community's assistance and development programmes in third countries, which have covered a wide range of activities - stockpile destruction, mine risk education, mine victim assistance, rehabilitation and socioeconomic reintegration. A dedicated budget line, complemented by funding from other geographic instruments, underpinned the EC Mine Action Strategy and Programming. In total, approximately EUR 275 million was committed over the 2002-2007 period, making the EC one of the leading donors worldwide. As Parliament has noted in its resolution, the EC Mine Action Strategy comes to an end this year. An evaluation will be carried out to assess whether it responded adequately to the Nairobi Action Plan. A preliminary internal analysis shows positive outcomes.
With the changes in the Commission external funding mechanisms in 2007, the anti-personnel landmine budget line has been replaced by new instruments for EC external assistance which can be used for funding appropriate mine actions. Geographical budgets for development, pre-accession and the Neighbourhood Policy are now the key financial instruments. In urgent cases, action in the area of anti-personnel landmines and explosive remnants of war can also be funded by the humanitarian aid budget and the new Instrument for Stability, which allow for funds to be mobilised rapidly in cases of crisis or emerging crisis.
This is the new legislative environment, agreed by the budgetary authority, in which we must operate. The EC's overall approach, however, remains unchanged: landmines and other explosive remnants of war must be considered within a broad context of humanitarian assistance, long-term and sustainable socioeconomic development programmes. Countries wanting assistance need to prioritise mine action in their requests to the European Commission. We fully share Parliament's concern, also expressed in its comments on the Instrument for Stability strategy, that a security gap in this important humanitarian field has to be avoided.
Although means and methods have changed, the EC's commitment to the Ottawa Convention continues. In 2007, the European Community committed assistance for mine action for a total of at least EUR 33 million in the following countries: Belarus, Bosnia-Herzegovina, Cambodia, Cyprus, Ethiopia, Guinea-Bissau, Jordan, Lebanon, Senegal and Sudan.
I want to assure Parliament that the Commission remains firmly engaged in continuing its support for the implementation of the Ottawa Convention and its assistance to third countries in destroying stockpiled anti-personnel mines, clearing mined areas and assisting victims.
on behalf of the PPE-DE Group. - (IT) Mr President, ladies and gentlemen, I thank the Commissioner for the comprehensive and exhaustive speech she made, effectively explaining what has already happened in this area. This is a subject, however, that I believe should continue to engage us and others - as the Commissioner has already said, and I have noted it - because the numbers are terrifying.
Earlier we were given figures for the safety of hotels and other types of safety and, though every human life is very important, these were quite low numbers. Here we are talking about a very different situation: 10 000 to 20 000 people affected each year. There are probably more than half a million people who have been maimed in countries outside the EU, and therefore this is a very topical matter and it is no accident, in fact, that it is being discussed ten years on from the Ottawa Convention, but that in this Chamber it is being dealt with again after only two years. We dealt with it in a resolution in 2005 and we are discussing it again now. We are discussing it again now because there is a danger that people will stop talking about it.
The Commissioner - and once again, I thank her for what she said - highlighted a few channels for finance with which we can continue to fight anti-personnel mines, and I mean specifically anti-personnel mines. I believe, however, that there much more should be done. Too many of the world's countries have not yet signed the Ottawa Convention, too many countries still have arsenals of these implements of war, too many countries and too much land are still covered with these mines and therefore we need to take mine clearance very seriously.
I should mention, to add to what the Commissioner said, that 34% - those are the data, but it remains to be seen whether the statistics are realistic or not - anyway, in principle 34% of victims of anti-personnel mines left in land where wars have been fought are children, making this matter even more serious. I therefore believe, Commissioner, that we should not only continue with the programme, but that it should be financed better and for longer.
The Commission has already done a great deal; the European Union has already done a great deal: 335 million over the last ten years, 33 million in 2007 alone; however, I think that the Council, the Commission and the Member States should call a meeting to review the Ottawa Convention and should do more to ensure all the countries in the world act on this matter and to bring about mine clearance and the total abolition of anti-personnel mines in the immediate future, as quickly as possible.
on behalf of the PSE Group. - (PT) The Ottawa Convention was the result of a global and effective effort for a just cause which united and continues to unite governments, public opinion and non-governmental organisations. Even some States not party to the Convention, and unfortunately there are still 37, have already partially complied with the Convention.
This instrument therefore acts as a barometer for measuring the degree of participation of countries in the global community of values. As the Commissioner said, it is worth remembering what has already been achieved. Over a period of 10 years the States Parties to the Ottawa Convention have already destroyed more than 41 million mines. Last year alone, Serbia, Montenegro, Angola, Cyprus, Cape Verde and Latvia fulfilled their obligations and got rid of their mine arsenals. Thirty-eight out of fifty mine-producing countries ceased production, including four States not party to the Convention: Egypt, Finland, Poland and Israel.
However, the celebration of the Convention's 10 years of achievements should also be the occasion to highlight how much there is still to do. Ten States Parties have still not completely destroyed their arsenals which total 14 million mines. Two of the ten States Parties have significant arsenals of anti-personnel mines and do not envisage any measures for their destruction: they are Ethiopia and Iraq. The overwhelming majority of mines, however, are in the hands of States not party to the Convention. China alone still retains an arsenal of 110 million of these inhuman weapons, whilst at the same time continuing production. Even more shocking, perhaps because it is an ally of ours, alongside which European armies are fighting on fronts such as Afghanistan, the USA, another State not party to the Convention, not only continues to maintain an arsenal of more than 10 million mines, but also, last year, the Pentagon requested new financing for two new types of mines incompatible with the Convention.
It is to be hoped that the efforts of the American Congress will once more curb the generosity of the White House as regards the new toys of war.
The European Union still has its own glass houses with Finland and Poland continuing to refuse to ratify the Convention. That should not, however, stand in the way of Europe fighting for as broad an interpretation as possible of what constitutes an anti-personnel mine. It is scandalous to see how some in this Parliament insist on drawing distinctions based on the formal military definition of the device rather than on the nature of the damage it causes. A civilian blown up after activating an anti-vehicle mine is hardly going to be interested in the complexities of the technical terminology.
Colonel Gaddafi, on his website and in the full-page advert he placed in the Portuguese press in the final days of the EU-Africa Summit, attacked the Ottawa Convention and defended anti-personnel mines as the weapons of the poor. There are some in this House who, like that criminal madman, want to interpret the Convention in such a way as to allow rich countries to develop and use more sophisticated versions of mines to meet a supposed military need. Finally, Mr President, faced with such obscene positions, the objective of the European Union should be simple: a world free of mines, all kinds of mines, and no more civilian victims of mines.
on behalf of the ALDE Group. - Mr President, the Ottawa Convention on banning mines has been very successful in saving thousands of lives and in preventing thousands of people from becoming severely wounded.
Unfortunately, however, there is still a lot to be done and a long way to go in order to achieve a more drastic reduction in the manufacture and use of mines.
So, as we celebrate the 10th anniversary of the Ottawa Convention, we must turn our attention to how to achieve the signing and ratification of this treaty by all states in the world. My opinion is that we should proceed as follows. Firstly, we must produce a much-publicised name-and-shame blacklist of all countries that have not signed and have not ratified the Convention. This concerns 31 countries to date, amongst them, unfortunately, the biggest countries in the world, i.e. China, India, Russia, the USA and others.
Secondly, we must try to impose strict and effective sanctions on the countries on this list so as to attempt, at least, to force them into signing.
Thirdly, we must set up a very effective and quick mine-clearing service which would be available on request to states that are not capable, i.e. for reasons of cost or lack of expertise, of dealing with such a problem on their own. Consequently, we must invest more in research on how to carry out demining more efficiently.
Fourthly, we must make sure the obligation to deal adequately with the health and social assistance to victims of landmines is fulfilled by all countries concerned. To this end, a more sufficient funding system must be made available to poorer nations.
Fifthly, the time has come to direct our attention, not just to anti-personnel mines but to all mines, as well as to other types of weapons that have the capacity to go on killing after a conflict has finished, an example being cluster bombs.
on behalf of the UEN Group. - (LV) Commissioner, I too would like to recognise the achievements of the Ottawa Convention. I would also like to praise the European Union's considerable achievements in supporting the Convention. There are a few problems, however. In their defence strategies, Pakistan, India and China still insist on retaining anti-personnel mines. Unfortunately, in the EU Member State of Finland, this issue is being reviewed, with an attempt to debate the possibility of replacing anti-personnel mines with cluster bombs, which would not be acceptable to the European Union. As is well known, the United States and Russia are developing a new alternative to the Convention: controlled and self-destructing mines. The question therefore arises: How should the EU Member States and the Ottawa Convention act now? These countries could possibly be encouraged to acquire next-generation, more humane anti-personnel mines. I therefore call upon the European Union to immediately prepare its position with regard to the wish of the United States and Russia to develop these new-generation anti-personnel mines and to take action against it.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, what is the actual point of this debate today? On Friday we as Parliament want to adopt a resolution in which we firstly point out that we have recognised the 10th anniversary of the Ottawa Convention here with an exhibition in Strasbourg, but in which we also very clearly state that it is not enough to outlaw anti-personnel mines, but that anti-vehicle mines also have to be included.
The 10 years in which the Ottawa Convention has been in existence are so important because for the first time it was a civil society law suit that led to an international ban on a weapon of mass destruction, namely the anti-personnel mine. It is very revealing that the only group not to support this consensus in Parliament disappeared after Mr Zappalà's speech. The point is that I wanted to ask Mr Zappalà - in view of the fact that in 2005, for example, 100 accidents took place with anti-vehicle mines in Afghanistan alone - whether he had ever looked a crippled child blown up in a school bus in the eye and given a reason why he thought anti-personnel mines were bad, yet anti-vehicle mines were good.
The point is that I would like to know from him and his group whether they have just once looked soldiers who are now crippled in the eye, or the relatives of the dead who were crippled and murdered by anti-vehicle mines, and how they justify that. There is no difference between good and bad mines, but there is a need to ban anti-vehicle mines internationally as well.
I should like to say something else on the issue of funding. The Instrument for Stability is necessary and helpful, of course - and I, too, continue to do what I can to ensure this as rapporteur - in carrying out mine-clearing work in short-term measures. We also know, however, that a short-term measure, a strategy for clearing our world of mines, is not sufficient. With 2009 fast approaching, we are therefore pleading that we again discuss the adoption of an independent budget line. If we are talking about humanity here, then we need clear resolutions.
on behalf of the GUE/NGL Group. - (DE) Mr President, the Ottawa Convention is a success thanks to the upward pressure from social movements. It was not governments that started it, but the anti-land mine movement. In the meantime 156 countries have signed it, as have 30 armed non-state actors, interestingly enough. The problem is that it does not cover anti-tank mines. These anti-tank mines must also be banned, because trucks, buses, etc. are also affected.
Exports must be stopped so that further exports across other countries are no longer possible. The point is also that other mines associated with land mines must likewise be banned. Jean-Claude Juncker pinpointed it beautifully in 2004. He said that a ban on cluster bombs would be the logical extension of the ban on land mines. I must state very clearly that EU defence procurement groups are producing land mines. I refer to the German firms Diehl, Rheinmetall and EADS. There must finally be an end to these brutal murder weapons, land mines, not just here in the European Union, but throughout the world.
Mr President, I am delighted to see Commissioner Kuneva here this evening. I have literally just got off a plane and I was not expecting to speak, but I am delighted to have the opportunity. I am probably one of the few people in Parliament who was actually at the signing of the Ottawa Convention 10 years ago. The campaign against anti-personnel landmines is something that I have been very heavily involved in over many years. So I very much welcome this debate.
I think it is very important that we keep our minds on the real problem. When we were all at Ottawa 10 years ago, we hoped that this would be a problem that we would really eradicate over the coming 10 years. Well here we are, 10 years on, and we are still saying more or less the same things that we said 10 years ago, which I think is a great pity.
We have got to get the thing into perspective. We managed to have that ban on anti-personnel landmines because responsible armed forces recognised that they could take this particular weapon out of their armouries and they were fully behind it. We have got to be very careful that we keep our armed forces on board in these debates, so trying to widen the ban into all these other areas is sometimes unhelpful - when we talk about anti-tank mines, for example. These are weapons which we still need, to be used by responsible armed forces in our democracies. We should always point the finger at the real culprits. The real culprits are what some people politely term 'armed non-state actors'. These are actually insurgents and terrorists and these are the people who are making greatest use of these weapons around the world.
If we look at the problem in Afghanistan at this moment: the anti-personnel landmines which are still being laid are being laid by the Taliban in Afghanistan. These are the people who are causing these problems at the moment. So we need to direct our attention in the right sort of way. I very much welcome the debate. I would like to think that we are putting the right resources into overcoming this problem, and that has my full backing.
(NL) Mr President, sometimes it is a shame that there is no open debate, then I could reply to Mr Van Orden, but I shall not do so.
The worldwide campaign against landmines could be seen as a great success. Thousands of square kilometres of land are now free of landmines thanks to the work of people taking great risks in Bosnia, Angola and many other countries. However, 10 years after the Ottawa Convention, there is still no reason to be cheerful.
Although 156 countries have signed the Convention on the Prohibition of the Use, Stockpiling, Production and Transfer of Anti-Personnel Mines and on their Destruction, and there has been a decrease - a drastic decrease - in trade, there is still investment in the production of landmines, including by financial institutions in Europe. Dutch and other banks and pension funds are guilty of this. It is good to point out to these institutions the consequences of their investment in landmines.
After all, since 1975, landmines have been responsible for one million deaths. They claim tens of thousands of lives each year. During this debate they will claim at least three lives, 70 per day. Landmines have made 200 000 square kilometres of land inaccessible, and there are still 250 million of them in circulation.
The governments of Burma and Russia still lay mines, and that, Mr Van Orden, is rather different from 'terrorist clubs', but then again ... the Russian Government ... There are still 13 countries in the world that either produce them or reserve the right to do so again in future. In the US, companies such as Alliant Techsystems and Textron continue to produce mines undisturbed, with orders from the US Government.
Mr President, Commissioner Kuneva, investment in landmines is banned in Belgium, but companies are active in the rest of Europe; one Member referred to Rheinmetall and Thales. This activity has to stop, and that is exactly what our resolution is calling for, or rather is calling for again, as the European Parliament made the same demand back in July 2005. The EU Member States must agree together that there should be not one European company or financial institution still investing in companies that develop and produce landmines in the future. The same must happen in the case of cluster bombs and anti-vehicle mines, which explode as soon as someone comes into the vicinity.
The arms industry is not influenced by ethical arguments. The threat of an investment ban has the potential to help. Let the EU take this initiative and make an exception to the rule that politics does not interfere in the investment policy of trade and industry. In respect of matters that are banned under international treaties, political intervention is a moral and political obligation - and this should be incorporated into European and national legislation, in the interests of a world without landmines and without anti-vehicle mines, as Mrs Beer quite rightly said.
We should like to hear your opinion on this, Commissioner Kuneva. The European Commission needs to show initiative in this field at long last. Finally, it needs to do more in the way of mine-clearance effort. We have the money, we have the know-how, but the European effort is lagging behind.
Member of the Commission. - Mr President, success has been achieved in the last 10 years, as many of you mentioned, but it is clear that significant challenges still lie ahead.
Every year, landmines still leave thousands of civilians dead and thousands more with missing limbs, and they contribute to keeping countries in post-conflict poverty. This is why we will continue to pursue action in support of the Ottawa Convention.
The European Commission is determined to continue its efforts to financially assist communities and individuals affected by landmines, through all available instruments.
Mr President, may I note with regret that, in this debate, as indeed in the previous debates, i.e. in the dangerous toys debate and in the fire safety debate, there has been no representative of the Council in this Chamber. I think that this is shameful.
We will pass it on to the Council.
The debate is closed.